t c no united_states tax_court connecticut mutual_life_insurance_company and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p created a voluntary employees' beneficiary association veba trust designed to fund p's future holiday pay obligations to its employees on or about date p contributed dollar_figure million to the veba this dollar_figure million contribution significantly exceeded the amount of p's average annual holiday pay obligation which was approximately dollar_figure million p deducted the entire dollar_figure million contribution as an ordinary and necessary business_expense on its federal_income_tax return held p's dollar_figure million contribution to the veba in provided p with substantial future_benefits p is therefore not entitled to deduct its dollar_figure million contribution in 503_us_79 applied matthew j zinn j walker johnson and tracy l rich for petitioner jill a frisch and randall p andreozzi for respondent ruwe judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the sole issue for decision is whether petitioner is entitled to a deduction for its dollar_figure million contribution to a voluntary employees’ beneficiary association veba trust in order to prevail petitioner must establish that the dollar_figure million contribution was an ordinary and necessary business_expense under sec_162 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time its petition was filed petitioner maintained its principal office in hartford connecticut during all relevant periods petitioner was a mutual life_insurance corporation subject_to tax under the provisions of sections petitioner filed its federal_income_tax 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure returns on a calendar_year basis using the accrual_method of accounting during two of petitioner’s officers--richard bush2 and robert chamberlain3--initiated discussions regarding veba's these discussions began with an analysis of the benefits of using veba's to fund employee welfare benefits and eventually led to a recommendation that a veba be created veba i on date petitioner established a veba trust entitled the connecticut mutual_life_insurance_company voluntary employee beneficiary trust this veba trust veba i was established to fund the cost of certain medical and group_life_insurance benefits petitioner's dollar_figure contribution to veba i funded benefits for year petitioner claimed a federal_income_tax deduction for the entire contribution on its income_tax return veba ii since its incorporation in petitioner has provided its employees with annual fixed paid holidays petitioner has never 2mr bush had been an assistant counsel in petitioner’s legal department since in date mr bush became an assistant vice president in the corporate tax department 3during mr chamberlain served as an assistant vice president in petitioner's human resources department failed to pay any employee for a fixed holiday when the employee was entitled to holiday pay under petitioner’s employment policies petitioner believed that the use of a veba to fund its holiday pay obligations would produce tax savings and allow petitioner to provide employee_benefits more efficiently in particular petitioner anticipated that tax savings would result from the income_tax benefit to be gained from an up-front deduction for the entire contribution to the veba the reduction of surplus tax and the income_tax saved because the veba’s investment earnings would be tax exempt pursuant to sec_501 assuming that petitioner was allowed a complete 4surplus tax is a term used in the life_insurance industry to refer to the reduction that sec_809 imposes on a life_insurance company's policyholder dividends deduction under sec_808 the parties have stipulated that petitioner's use of veba ii to fund holiday pay benefits saved petitioner surplus tax under sec_809 in the following amounts year amount dollar_figure -0- big_number big_number -0- big_number -0- -0- -0- sec_501 exempts from taxation veba's that provide for the payment of life sick accident or other_benefits to employees or their dependents or designated beneficiaries continued deduction in and that the veba was not liquidated until mr bush estimated that the present_value of petitioner's tax savings on date was dollar_figure on date petitioner established the connecticut mutual_life_insurance_company holiday pay plan6 holiday pay plan and on date petitioner established the connecticut mutual_life_insurance_company employee welfare_benefit trust referred to herein as veba ii or veba ii trust petitioner created the trust as a funding medium for its holiday pay plan on or about date petitioner contributed dollar_figure million to the trust and deducted the entire contribution on its federal_income_tax return as an ordinary and necessary business_expense the holiday pay plan and the veba ii trust essentially provided for the following continued provided that no part of the net_earnings of the employer inures other than through such payments to the benefit of any private_shareholder_or_individual sec_501 on date petitioner transmitted to the internal_revenue_service a completed form_1024 application_for recognition of exemption under sec_501 or for determination under sec_120 for the veba ii trust on date the irs recognized the tax-exempt status of the veba ii trust determining that it qualified as a voluntary employees' beneficiary association pursuant to sec_501 6petitioner amended the holiday pay plan on date membership in the holiday pay plan consisted of petitioner’s employees with minor exceptions that are not relevant to our decision members would receive holiday pay benefits for fixed holidays7 designated by petitioner for each plan_year commencing with the memorial day holiday on date however if petitioner altered the number of fixed holidays designated for a particular plan_year the plan would only provide holiday pay benefits for the number of holidays then so designated by petitioner the trustees of veba ii were to hold invest and distribute the trust fund in accordance with the terms in the trust agreement petitioner was to make an initial contribution to the trust in and such additional contributions in subsequent plan years as petitioner deemed appropriate to pay for plan benefits and administrative expenses on a continuing basis in the event there was an excessive accumulation of fund earnings in a particular plan_year after payment of plan benefits and administrative expenses for that plan_year and the accumulation of fund earnings attributable to that plan_year was not used to pay plan benefits or administrative expenses in the immediately succeeding plan_year then petitioner would direct 7during petitioner provided paid holidays to its employees of which were fixed holidays on days specified by petitioner and were floating holidays on days chosen by the individual employee the trustees to use these accumulated earnings to pay for other types of permissible benefits under sec_501 within a reasonable amount of time thereafter it was not permissible for any part of the trust fund to be diverted to purposes other than the benefit of the members as provided under the plan or for payment of administrative expenses of the trust fund the trustees were to invest the assets of the trust fund as a single fund without distinction between principal and income in common stocks preferred stocks bonds notes debentures savings bank_deposits commercial paper mutual funds and in such other_property as the trustees deemed suitable for the trust fund petitioner was entitled to amend_or_terminate the plan and the trust agreement at any time under no circumstances however could any assets of the fund revert to petitioner unless the contribution was made due to mistake of fact and returned within year after such mistake became known upon termination of the plan the trustees were to apply all the remaining income and assets of the trust fund in a uniform and nondiscriminatory manner toward the provision of plan benefits or other life sickness accident or similar benefits permissible under sec_501 the trust agreement named the following officers of petitioner as trustees robert w rulevich vice president robert e casey senior vice president and walter j gorski senior vice president and general counsel the operation and administration of veba ii petitioner’s employee population during the period through was as follows year employee population big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the number of petitioner’s employees eligible to receive benefits and whose holiday pay was funded pursuant to the holiday pay plan during and subsequent years was as follows year employees big_number big_number big_number big_number big_number big_number big_number big_number big_number the assets in veba ii consisted of cash state and municipal securities and shares of a regulated_investment_company these assets were held in custodial accounts the amounts of investment earnings produced by the principal in the veba ii trust were as follows year dividends and interest dollar_figure big_number big_number big_number big_number big_number big_number per form_990 big_number per form big_number big_number petitioner paid holiday pay directly to its employees who were covered by veba ii the amounts of holiday pay benefits for fixed holidays paid to employees covered by the holiday pay plan were as follows year holiday pay plan benefits paid dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the investment earnings_of the veba ii trust were distributed from the trust to petitioner to reimburse petitioner for the amounts of holiday pay it paid to employees no portion of the dollar_figure million principal in the veba ii trust has been distributed after the investment earnings from veba ii were insufficient to reimburse petitioner completely for its holiday pay obligations during the years through the difference between petitioner's fixed holiday pay obligations covered by veba ii and the investment earnings from veba ii was supplied from the following sources petitioner’s holiday payments for which it transfers from year received no reimbursement veba i or iii dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number on petitioner's annual_statement filed with the state of connecticut insurance department for petitioner treated the dollar_figure million contribution to veba ii as an expense and charged the contribution directly to its capital and surplus account in petitioner sought and received approval from the state insurance department to report the dollar_figure million principal in veba ii as an asset thereafter petitioner reported the veba ii trust as an admitted asset on its annual statements the change in petitioner's annual_statement reporting resulted from its desire to change to an accounting practice similar to that adopted in the statement of financial_accounting standards no veba iii subsequent to the establishment of the holiday pay plan and the veba ii trust petitioner established a third veba trust veba iii in order to fund its wellness program and health services plans petitioner contributed dollar_figure million to veba iii in but claimed no federal_income_tax deduction in the year of contribution in and petitioner liquidated veba iii because of expense problems and capital and surplus management considerations petitioner used the funds from veba iii to pay employee_benefits other than those provided under the wellness and health services plans over dollar_figure million for instance was used to fund vacation pay for petitioner's employees by using the assets of veba iii to pay employee benefit expenses petitioner's expenses for the year were reduced and petitioner was able to maintain surplus growth 8see infra p 9petitioner did not terminate these plans they remained intact but were unfunded opinion the issue for decision is whether petitioner is entitled to a sec_162 deduction for its dollar_figure million contribution to the voluntary employees' beneficiary association veba ii trust established to provide holiday pay to its employees sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year with respect to deductions for employee_benefits sec_1_162-10 income_tax regs provides as follows amounts paid_or_accrued within the taxable_year for dismissal wages unemployment benefits guaranteed annual wages vacations or a sickness accident hospitalization medical expense recreational welfare or similar benefit plan are deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business emphasis added in order to qualify for deduction under sec_162 five requirements must be satisfied the item must be paid_or_incurred during the taxable_year be for carrying_on_a_trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 a capital_expenditure in contrast is not an ordinary expenditure within the meaning of sec_162 and is therefore not currently deductible id pincite see sec_263 deductions from gross_income are a matter of legislative grace and taxpayers bear the burden of demonstrating that they are entitled to the deductions they claim rule a 503_us_79 the principal effect of characterizing a payment as either a business_expense or a capital_expenditure concerns the timing of the taxpayer's cost_recovery a business_expense is currently deductible while a capital_expenditure is normally amortized and depreciated over the life of the relevant asset or if no specific asset or useful_life can be ascertained is deductible upon dissolution of the enterprise indopco inc v commissioner supra pincite the supreme court's decision in indopco inc v commissioner supra serves as the starting point for any discussion on the distinction between ordinary and necessary business_expenses and capital expenditures the court emphasized at the outset that the 'decisive distinctions' between current expenses and capital expenditures 'are those of degree and not of kind' id pincite quoting 290_us_111 as a result the cases sometimes appear difficult to harmonize id the court then rejected the argument that the creation or enhancement of a separate and distinct asset is a prerequisite to capitalization explaining that the creation of a separate and distinct asset well may be a sufficient but not a necessary condition to classification as a capital_expenditure id pincite the supreme court went on to hold that capitalization is also required when the expenditure provides the taxpayer with significant benefits beyond the year in which the expenditure is incurred id pincite the court cautioned however that the mere presence of an incidental future benefit--'some future aspect'--may not warrant capitalization id pincite applying these principles to the case at hand we must inquire into the duration and extent of any benefits that petitioner received as a result of its dollar_figure million contribution to the veba ii trust in see 73_f3d_799 8th cir affg 102_tc_505 105_tc_166 petitioner has provided its employees with fixed paid holidays for the past years this holiday pay was a quid pro quo for the employees' services petitioner's employees were paid for a designated holiday only if they were employed by petitioner on the working days immediately preceding and following the holiday through its contribution to the veba ii trust petitioner effectively prefunded a substantial portion of its anticipated holiday pay obligations for many years to come petitioner's own expert witness stanley b rossman opined that petitioner's dollar_figure million contribution in was sufficient to pay holiday pay benefits for to years mr rossman assumed that both income and principal from veba ii would be used to fund the full amount of petitioner's annual holiday pay obligations we believe this is a very conservative estimate considering the fact that average annual holiday pay covered by the plan for the years through was approximately dollar_figure million at that rate the dollar_figure million fund would last for years even if it generated no investment_income in fact investment earnings from veba ii have covered over percent of petitioner's holiday pay obligations between and dollar_figure petitioner nevertheless argues that its contribution should be deductible because it is the employees rather than petitioner who benefited from the creation of the veba and that any future benefit to petitioner was merely incidental in support of its position petitioner relies on two prior decisions of this court in which we permitted employers to deduct veba contributions pursuant to sec_162 in moser v commissioner tcmemo_1989_142 affd on other grounds 914_f2d_1040 8th cir we held that a corporation was entitled to a deduction pursuant to sec_162 for a dollar_figure contribution to a veba created to provide members with death_benefits sick_and_accident_benefits and 10petitioner has avoided using any of the original principal to pay its holiday pay obligations since the annual investment earnings from the veba ii trust have been insufficient to cover the total annual cost of petitioner's holiday pay obligations to make up the difference petitioner has either transferred funds from veba i or veba iii or funded the difference itself severance_pay benefits since the benefits provided by the veba were commensurate with the salaries and ages of its members we rejected the commissioner's initial argument that the veba was actually nothing more than a private investment fund created for the benefit of petitioner's president berkley b strothman and his wife in addition we determined that the strothmans did not possess total unfettered control_over the veba's assets despite the fact that the strothmans via their controlling_interest in the employer-corporation could effect amendments or termination of the veba we explained we realize the employer could at any time terminate or alter the plan although the monies of the trust could never revert to or inure to the employer's benefit this minimal retention of control is not sufficient to make the benefits of the plan in any way illusory employers need to retain rights to alter or terminate plans to meet the changing needs of the employees and employer this flexibility may be required with numerous types of plans including the medical vacation and other welfare_benefit plans specified by regulation moser v commissioner tcmemo_1989_142 quoting 698_f2d_1196 n fed cir a critical inquiry therefore was whether the funds in the plan could ever revert to the employer and this question was integrally related to any analysis of whether the plan was truly a welfare or other similar benefit plan to which contributions are deductible by employers as ordinary and necessary business_expenses pursuant to sec_162 our review of the plan documents in question indicated that the reversion of any assets from the veba was clearly prohibited finally in moser v commissioner supra we disagreed with the commissioner's argument that the corporation's contribution was excessive and therefore the corporation should not be allowed a deduction for the full amount the corporation's dollar_figure contribution was based on calculations made by a financial consultant to ascertain the full amount of all potential severance benefits and the life_insurance and medical insurance premiums that were necessary to fund death disability and accident benefits for year we found that the corporation's original dollar_figure contribution had provided for full funding of the severance benefits and generated income sufficient to fund the annual costs of providing veba benefits - no more no less moser v commissioner supra in schneider v commissioner tcmemo_1992_24 we held that a personal_service_corporation was entitled to deduct contributions made to three employee_welfare_benefit_plans established to provide death disability and termination benefits to employees and educational benefits to the children of eligible employees the commissioner argued that the contributions at issue were capital expenditures because they created a benefit for the taxpayer that lasted substantially beyond the taxable_year in which the contributions were made at the outset this court explained that we have traditionally analyzed the deductibility of an employer's contributions to a welfare_benefit_plan by taking into consideration among other things both the degree of control which an employer retains over the plan and the degree to which the employees as opposed to the employer are benefited schneider v commissioner supra see also 13_tc_873 regarding the first consideration we stated that in the context of an employee_benefit_plan an employer does not necessarily retain too much control when it retains the right to terminate or alter the plan so long as the funds in the plan may never revert to or inure to the benefit of the employer schneider v commissioner supra similarly concerning the second consideration we stated that the employer's contributions must directly benefit its employees rather than the employerdollar_figure with respect to taxpayer contributions that produce future_benefits for the taxpayer we stated if an expenditure results in a substantial benefit to the taxpayer as distinguished from an incidental benefit which can be expected to produce returns to 11see 85_tc_1031 affd 825_f2d_241 9th cir holding that a_trust established to provide protection against the malpractice claims of the employer's physician- employees was concerned primarily with the interests of the employer which was jointly and severally liable for the negligence of its employees the taxpayer for a period of time in the future then the expenditure is deemed capital and cannot be currently deducted see 918_f2d_426 3d cir affg 93_tc_67 cert granted indopco inc v commissioner u s ___ u s l w date schneider v commissioner supra applying these principles to the facts in schneider v commissioner supra we determined that the taxpayer was entitled to a deduction pursuant to sec_162 first we found that the assets contributed by the employer were held in trust to provide the benefits discussed above and none of the employee benefit plans allowed for the reversion of assets to the employer in the event the plan was amended or terminated second we found that the employer's contributions to these plans directly benefited its employees and that any future benefit that the employer would derive from its contributions was based solely on the expectation that its employees were more likely to remain loyal and perform to the best of their abilities if their economic needs were satisfied in our view such a benefit was only an incidental or indirect benefit and therefore not controlling see weil v commissioner supra pincite 17_bta_339 affd 66_f2d_344 7th cir we also rejected the commissioner's argument that the taxpayer's contributions were essentially prepaid expenses which were required to be capitalized we found that the annual contributions were computed by an independent actuary who determined the amounts necessary to fund the plans for year we concluded that the evidence in this case supports petitioner's contention that its contribution to each plan for a particular year relates only to the year in which the payment was made schneider v commissioner supra in our view moser v commissioner tcmemo_1989_142 and schneider v commissioner supra are distinguishable from the case at hand the critical distinctions involve the particular nature of the benefits funded as well as their permanence and extent see indopco inc v commissioner u s pincite a e staley manufacturing co v commissioner t c pincite the benefit plans at issue in moser v commissioner supra and schneider v commissioner supra funded death disability and severance benefits for the employees and in schneider educational benefits for the employees' children the most significant benefits payable under the plans involved in moser and schneider were payable to employees upon the occurrence of an event which would terminate their services for the employer employer contributions to these plans tended to boost employee morale but we found that the employer's only benefit was its expectation that its employees were more likely to remain loyal and perform to the best of their abilities schneider v commissioner tcmemo_1992_24 as a result we found that these benefits provided the employer with only incidental or indirect future_benefits which do not require capitalization see indopco inc v commissioner supra pincite in contrast veba ii was the funding medium for petitioner's future holiday pay obligations these future obligations were contingent upon the future performance of services by petitioner's employees holiday pay is closely akin to salary the most basic obligation any employer undertakes the dollar_figure million contribution to veba ii provided funds to reimburse petitioner for holiday pay obligations that it expected to incur for many years into the future the employees in moser v commissioner supra and schneider v commissioner supra generally had a vested right to the severance disability or death_benefits at the time the employer made the contribution the occurrence of a qualifying_event such as the death disability or termination of an employee entitled the employee to benefits regardless of the fact that the employee would no longer be providing services to the employer in contrast the creation of the veba ii trust to fund holiday pay benefits did not provide petitioner's employees with a vested right to future holiday pay petitioner could reduce its holiday pay benefits or even liquidate the veba ii trust without incurring any liability to its employees for future holiday paydollar_figure the right to holiday pay did not vest unless and until an 12on date petitioner adopted a new paid time away continued employee was employed by petitioner on the working days immediately preceding and following the holiday thus the prefunding of petitioner's future holiday pay obligations was inextricably linked to acquiring the future_benefits that petitioner would reap from its employees' services in subsequent years in moser v commissioner supra the contribution was an amount that provided for full funding of the vested severance benefits this funding also generated income sufficient to pay relatively small annual insurance premiums for other veba benefits in schneider v commissioner supra the taxpayer's contribution to each plan for a particular year related only to the year in which the payment was made petitioner's contribution on the other hand did not fund benefits that were already vested and was not calculated to fund benefits for a specific period petitioner established veba ii to prefund its holiday pay obligations for many years and the future_benefits from this prefunding were far from incidental between and petitioner's annual holiday pay expenses covered by the plan ranged from approximately dollar_figure million to dollar_figure million petitioner's original dollar_figure million contribution produced investment earnings sufficient to cover over percent of these continued from work policy as a result only holidays are now covered under the holiday pay plan and funded through the veba ii trust expenses it is clear that petitioner's dollar_figure million contribution to veba ii for the purpose of funding its future holiday pay obligations resulted in a substantial future benefit contributions that provide taxpayers with substantial as opposed to merely incidental future_benefits must be capitalized indopco inc v commissioner supra pincite nevertheless petitioner contends that deductions of this sort must necessarily be allowed for taxable years prior to petitioner argues that congress enacted sec_419 and sec_419a applicable to years after to prohibit the type of deduction at issue here sec_419 and sec_419a generally restrict deductions for contributions made to welfare_benefit funds to the year that benefits are actually paid out to employees see schneider v commissioner supra petitioner points to a discussion at the end of our opinion in schneider v commissioner supra where we rejected the commissioner's argument that the taxpayer's contributions were not deductible until paid out by the plans as benefits we remarked that the statute sec_162 was amended by the enactment of sec_419 and sec_419a to bring about that result in the case of contributions made after schneider v commissioner supra and we quoted from the house report which explained that the enactments resulted from congress' belief 'that the current rules under which employers may take deductions for plan contributions far in advance of when the benefits are paid allows excessive tax-free accumulation of funds ' schneider v commissioner supra quoting h rept pt pincite we also referred to the conference_report accompanying the enactment of sec_419 and sec_419a which stated that 'an employer's contribution to a fund that is a part of a welfare_benefit_plan may be deductible in the year it is made rather than at the time the benefit is provided ' schneider v commissioner supra quoting h conf rept pincite c b vol the discussion of sec_419 and sec_419a in schneider v commissioner supra is not inconsistent with our holding in the instant case under the law applicable to pre-1986 years there simply was no requirement that deductions for contributions to veba's be delayed until benefits were actually paid to the employees sec_419 and sec_419a imposed this requirement for contributions made after however as we recognized in schneider there had always been a requirement that an expenditure be capitalized if the expenditure provided the taxpayer with substantial future_benefits in schneider v commissioner supra we found that the expenditures in issue had not provided the taxpayer with substantial future_benefits in the instant case we have found that petitioner's contribution to veba ii did result in substantial future_benefits our decision today therefore is consistent with schneider v commissioner supra and the state of the law in as the supreme court explained in indopco inc v commissioner u s pincite it was not articulating any new legal standard in holding that capitalization is required when expenditures provide the taxpayer with significant future_benefits petitioner has failed to prove that its dollar_figure million contribution to veba ii in constitutes an ordinary and necessary business_expense pursuant to sec_162 rule a indopco inc v commissioner supra pincite respondent's determination is therefore sustained decision will be entered for respondent
